DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 4/27/2022
Claims 1-4 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 4/27/2022 and 8/15/2022 have been considered by Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 is directed towards a base station but it does not provide any structure of the base station. Rather, claim 3 reads and functions similar to a method claim. As such, claim 3 fails to particularly point and distinctly claim the subject matter of a base station.

Claim 4 is directed towards a user equipment but it does not provide any structure of the base station. Rather, claim 4 reads and functions similar to a method claim. As such, claim 4 fails to particularly point and distinctly claim the subject matter of a user equipment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-6 of U.S. Patent No. 11,350,345. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the noted claims of the instant application are recited in the noted claims of the 11,350,345 patent (see correspondence table below). 
Instant Application
U.S. Patent No. 11,350,345
	1. A mobile communication system in which a user equipment performs handover from a closed subscriber group (CSG) base station that is a base station provided to a CSG cell belonging to a CSG to a base station provided to an other cell, or from the base 5station provided to the other base station to the CSG base station, wherein the mobile communication system varies a handover procedure between a case where the user equipment performing the handover is a CSG equipment belonging to the CSG and a case where the user equipment performing the handover is a non-CSG equipment not belonging to the CSG.  

2. The mobile communication system according to Claim 1, wherein said CSG base station is a hybrid base station that allows access from the CSG equipment, and access from the non-CSG equipment.  

153. A closed subscriber group (CSG) base station being a base station provided to a CSG cell belonging to a CSG, from which a user equipment performs handover to a base station provided in an other cell, or to which the user equipment performs handover from the base station provided in the other cell, wherein the CSG base station varies a handover procedure between a case where the user 20equipment performing the handover is a CSG equipment belonging to the CSG and a case where the user equipment performing the handover is a non-CSG equipment not belonging to the CSG.  


4. A user equipment that performs handover from a closed subscriber group 25(CSG) base station that is a base station provided to a CSG cell belonging to a CSG to a 179Attorney Docket No. 542751US base station provided to an other cell, or from the base station provided to the other base station to the CSG base station, wherein the user equipment varies a handover procedure between a case where the user equipment performing the handover is a CSG equipment belonging to the CSG and a case 5where the user equipment performing the handover is a non-CSG equipment not belonging to the CSG.

1. A mobile communication system, comprising: a user equipment that performs handover from a closed subscriber group (CSG) base station that is a base station provided to a CSG cell belonging to a CSG to a base station provided to an other cell, or from the base station provided to the other base station to the CSG base station, wherein the mobile communication system varies a handover procedure between a case where the user equipment performing the handover is a CSG equipment belonging to the CSG and a case where the user equipment performing the handover is a non-CSG equipment not belonging to the CSG.

2. The mobile communication system according to claim 1 wherein said CSG base station is a hybrid base station that allows access from the CSG equipment, and access from the non-CSG equipment.

5. A closed subscriber group (CSG) base station that is a base station provided to a CSG cell belonging to a CSG, from which a user equipment performs handover to a base station provided in an other cell, or to which the user equipment performs handover from the base station provided in the other cell, the CSG base station comprising: processing circuitry that varies a handover procedure between a case where the user equipment performing the handover is a CSG equipment belonging to the CSG and a case where the user equipment performing the handover is a non-CSG equipment not belonging to the CSG.

6. A user equipment that performs handover from a closed subscriber group (CSG) base station that is a base station provided to a CSG cell belonging to a CSG to a base station provided to an other cell, or from the base station provided to the other base station to the CSG base station, the user equipment comprising: processing circuitry that varies a handover procedure between a case where the user equipment performing the handover is a CSG equipment belonging to the CSG and a case where the user equipment performing the handover is a non-CSG equipment not belonging to the CSG.




Allowable Subject Matter
Claims 1-4 are allowed, subject to correction of the noted 112 rejections and the double patenting rejections.
The closest prior art consists of Gunnarsson (USPAN 2009/0047960).
In Gunnarsson, see figure 7 and paragraphs 61 and 64, wherein disclosed is a closed subscriber group (CSG) cell in which identified subscribers are permitted access. That is, a serving base station sends a list or a range of cell identifiers of authorized CSG cells to a particular radio terminal, and sends a measurement control signal such as Report_Barred/Restricted/CSG. 
However, Gunnarsson does not disclose, suggest, or render obvious the limitations of the claims reciting varying a handover procedure between a case where the UE performing the handover is a CSG equipment belonging to a CSG and a case where the user equipment performing the handover is a non-CSG equipment not belonging to the CSG.
As such, claims 1-4 are allowed over the closest prior art reference of Gunnarsson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412